106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara HOFFMAN, Plaintiff--Appellant,v.Michael HOFFMAN;  Joseph Rouse;  Attorney General of theState of Maryland;  Judge Ricks;  Judge Mullins;  JudgeDryden;  Judge Goudy;  Judge Greene, Jr.;  Judge Keller;Assignment Office of Circuit Court, Anne Arundel County;Kerry Anderson;  David Bowers;  Gale Ann Belucci;  RichardBacharach, M.D.;  Department of Social Services;  GingerHoward;  Ingrid Hoffman;  Sue Houser;  Pam Ziolkowski;Bernie Divver;  Eastern District Police Department of AnneArundel County, Defendants--Appellees.
No. 96-2513.
United States Court of Appeals, Fourth Circuit.
Jan. 23, 1997.Submitted Dec. 17, 1996.Decided Jan. 23, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Andre M. Davis, District Judge.  (CA-96-2927-AMD)
Barbara Hoffman, Appellant Pro Se.
Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing pursuant to 28 U.S.C. § 1915(d) (1994), as amended by Prison Litigation Reform Act of 1996, Pub.L. No. 104-134, 110 Stat. 1321, Appellant's personal injury claim.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hoffman v. Hoffman, No. CA-96-2927-AMD (D.Md. Sept. 23, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED